Citation Nr: 1235813	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 6, 1977 to January 9, 1978 in the United States Army Reserves.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2006 Board decision, the appellant's claims for service connection for a back disorder and an acquired psychiatric disorder were denied.  The appellant subsequently submitted additional relevant service treatment records and service personnel records which were in existence at the time of the September 2006 Board decision.  In such a case, VA is required to adjudicate the claim without regard to the prior denial.  38 C.F.R. § 3.156(c).  The Board is therefore adjudicating the claims without considering whether new and material evidence has been received.  Cf. 38 U.S.C.A. § 5108 (West 2002). 

The appellant testified at a hearing before the undersigned at the RO (Travel Board) in January 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

In April 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be advised if further action is required on his part.


REMAND

Back Disability

Pursuant to the Board's previous remand, the agency of original jurisdiction (AOJ) afforded the appellant a VA examination and sought an opinion as to whether the current low back disability was related to service, especially an episode of back sprain noted in service.

In May 2011, a VA physician provided an opinion that the current disability was less likely than not related to service.  In part of the opinion the examiner seemed to attribute the current back disability to the aging process, but concluded by saying that the current back disability was attributable to post-service back injuries.  No rationale was provided for the latter conclusion.  Clarification is therefore needed.  In addition, a medical opinion is inadequate for purposes of VA claims, unless accompanied by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

To assist future reviewers, the Board is including the following summary of the evidence:

In hearing testimony and in statements made to VA and health care providers, the appellant attributed his back disability to an incident wherein his sergeant lifted his bunk and slammed it to the ground.  

Service treatment records show that during ACDUTRA, the appellant was treated for low back pain incurred during physical training and was placed on physical profile for back strain.  At the time, the physician indicated that this condition was temporary and not expected to exceed14 days.  See November 1977 Physical Profile.  At the time of his treatment, the appellant did not provide a specific injury, but rather described insidious onset.  An x-ray was taken and its results were normal.  There is no other record of back treatment during service.  

Likewise, the appellant did not report the bunk slamming incident at the time of the December 1977 psychiatric evaluation, undertaken as part of an early discharge process.  According to the record, this process was undertaken because the appellant constantly avoided training, repeatedly missed troop movements, lied about going to sick call, was never in proper military uniform, required minute-by-minute supervision, could not work with anyone in the company, and could not cope with any part of Basic Training.  In this regard, the Board notes that during the appellant's short period of service, he established a reputation of dishonesty with regard to sick call visits.

Healthcare records from the postal service date from September 1978.  These show that the appellant initially complained of back pain in June 1982.  It was reported that while waiting for his shift to begin, the chair in which he was sitting collapsed and caused his body to hit a locker.  He reported another on-the-job injury in April 1983, as the result of lifting a heavy tray of mail.  He continued to complain of intermittent back pain through July 1987.

Records document another back injury in August 1980, when the appellant was lifting and folding boxes at a different job.  

In August 2000, H. Patel reported treating the Veteran for the August 2000 injure, but also reported that the appellant had a "chronic back injury since 1977."

In September 2000, an MRI was interpreted as normal.

The appellant was evaluated on several occasions between February and February 2005, by J. Teichner, M.D.  He found that the Veteran's complaints were out of proportion to the physical findings.  In February 2005, the Veteran reported that he could not mount the examination table or a six inch platform; but was observed to have no difficulty sitting in or arising from a chair and demonstrated full ranges of flexion and extension of the lumbar spine.  Dr. Teichner found no objective physical findings.  

The appellant was also seen by A.P. Tambakis, M.D. on several occasions in 2001.  He noted that the appellant demonstrated difficulty getting up form a sitting position.  Dr. Tambakis repeatedly noted that the appellant needed a MRI study and that he did not have access to prior MRIs.  He mentioned muscle spasm and commented that the appellant had a marked disability.  X-ray examination was reported as normal except for an increased lumbar lordosis.

An MRI in September 2002 was interpreted as showing a normal lumbar spine and a mild bulging annulus at T10-11, although this was noted to possibly be artifactual.

The appellant was seen on two occasions in January 2003 by C. Costa, M.D.  He initially noted limitation of back motion.  The initial impression was chronic lumbosacral radiculopathy.  The most recent impression was chronic low back pain.

On VA examination in April 2003, it was noted that the appellant had a low back strain or sprain during military service and that this had apparently resolved until about 1983.  On the current examination, neurologic findings were normal.  The appellant demonstrated fear of any movement and had at most 5 degrees of motion on examination.  The examiner opined that the limitation was due to fear of movement and body habitus rather than an injury in service. 

In August 2003, D. Wolf, D.O. wrote that in his opinion the Veteran had a chronic back disability, which was the result of "the incident" that had occurred on "active military duties."  He noted that the appellant had been unable to perform "his duties" since August 1980, but had a previous back injury that had been quiescent until the August 1980 injury.

In December 2003, A. Sarro, M.D., reported the August 1980 injury, and noted that the Veteran "did endure in the past, a back condition, which had remained quiescent" until the August 1980 injury, but the 1980 injury had aggravated the previous injury.

Dr. Sarro also reported in December 2003 that X-ray and MRI studies had demonstrated considerable pathological changes in the cervical and lumbar spines.  He did not report the dates or locations of these studies.

In insurance claims forms completed in 2004 and 2005, K. Hellinger, D.C., noted that the Veteran had injured his back in 1977 during service, but this had resolved.

A private MRI study of the lumbar spine in February 2005, was interpreted as showing no evidence of desiccation, bulging or herniation of lumbar discs.  No fracture or bony pathology was noted.  The facet joints and intraspinal and paraspinal soft tissues appeared normal.  There was a suggestion of desiccation and bulge of the disc at D10-11. 

In statements dated in October 2006 and January 2011, K. Hellinger wrote that the appellant had a history of injury while on active military duty when he was thrown out of bed and struck the floor.  The appellant's spinal injuries were a direct result of this incident and he was now totally disabled as the result of the initial injury and subsequent exacerbations over the years.

At his hearing in January 2011, the appellant reported the incident in which he was thrown from his bed during service.  He reported that his back had continued to bother him and was bothering him when he began working at the post office in 1978.

At a VA examination in April 2011, it was reported that X-rays demonstrated minimal degenerative disc disease in parts of the lumbar and thoracic spines.  In the May 2011 addendum, the examiner opined that it was not at least as likely as not that the current lumbar spine disability had its onset in service or was related to a disease or injury in service.  The rationale was that the 1977 injury was found to be acute and transitory, appeared to resolve after a few days and X-rays were normal.  The examiner noted the post-service injuries.  The current findings of minimal degenerative disc disease were not uncommon in the appellant's age group and it was quiet unlikely that the transitory lumbosacral spine injury in service was related to the current disability.

Psychiatric Disability

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.

In this case, the April 2011 remand instructions specifically asked that the appellant be afforded a VA psychiatric examination to determine whether his current psychiatric disability had its onset in service or is otherwise the result of a disease or injury in service, that an opinion be provided as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service or is otherwise related to a disease or injury in active duty, and that a rationale should be provided for this opinion.  The appellant was provided a VA psychiatric examination in April 2011 and a medical nexus opinion was provided.  This opinion; however, is not accompanied by a rationale.  Because of the absence of a rationale it is inadequate, and cannot be relied upon.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, this claim must be remanded so that an addendum to this examination, which would include a complete rationale for the opinion reached, can be provided.

Accordingly, the case is REMANDED for the following action:

1.  Ask the physician who provided the May 2011 opinion to review the claims folder, including any relevant records in Virtual VA.  If the physician is not available, another physician may review the record and provide the needed opinions.  If further examination is recommended, this should be undertaken.

The physician should consider the history noted earlier in this remand.

The examiner should then clarify whether all or part of the appellant's current back disability is due to the aging process or post service back injuries.  

The examiner should provide reasons for this opinion.

If all or part of the current back disability is attributable to intervening back injuries, the examiner should explain why none of the current back disability would be attributable to the in-service back sprain.

If all or part of the current back disability is attributable to the intervening injuries, the examiner should provide an opinion as to whether the in service back strain rendered the appellant more susceptible to the intervening injuries.

The examiner should comment on the theory advanced by some treatment providers that the in-service back injury was quiescent, but was aggravated by the intervening post-service injuries.  The examiner should explain why this theory is, or is not, valid.

The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide necessary opinions is due to the limits of scientific or medical knowledge or is due to the absence of evidence.

The examiner should take into account the appellant's statements.  

2.  Forward the claims folder to the psychologist who conducted the April 2011 VA examination, for the purpose of obtaining an addendum opinion.  If the psychologist is not available, another qualified mental health professional may review the record and provide the needed opinions.  If further examination is recommended, this should be undertaken.

Specifically, the examiner should provide reasons for her April and May 2011 opinions.  

If the examiner's opinion has changed, the examiner should provide reasons for the new opinion.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide necessary opinions is due to the limits of scientific or medical knowledge or is due to the absence of evidence.

The examiner should take into account the appellant's statements.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


